Gtlfillan, C. J.
This is a habeas corpus issued to respondent, keeper of the workhouse, St. Paul, requiring him to bring the relat- or before us, with the cause of his detention. The cause returned is a commitment upon a conviction before the municipal court of St. Paul for violation of an ordinance of that city. The return to a writ of certiorari ancillary to the habeas corpus issued to that court makes it appear that the relator was arrested by an officer, without warrant, taken before the municipal court, arraigned upon a written verified complaint, pleaded not guilty, waived a jury, and was convicted, and sentenced and committed to the workhouse.
The objection to the proceedings is that the arrest was illegal, and under the decision in Wahl v. Walton, 30 Minn. 506, (16 N. W. Rep. *535397,) it may be held that it was. From this it is claimed the court in receiving his plea and trying him acted without jurisdiction, and its judgment is therefore void. When a valid indictment is found, or, where no indictment is necessary, a valid complaint is filed, the court has jurisdiction to cause the defendant to be brought before it to answer to the indictment or complaint; and when he is actually before it, and called upon to plead, if he has any objection to make to the manner in which he was brought before it, he ought to make the objection then. It is not clear that had this relator made the objection when he was called on to plead it ought to have been sustained. In State v. Brewster, 7 Vt. 118, the arrest had been made in Canada, and so was, of course, illegal; but the supreme court held, on exceptions after a conviction, that the illegal arrest was no ground for a motion to dismiss or for a plea in abatement. In Dows' Gass, 18 Pa. St. 37, the relator, after indictment, fled to Michigan, and was there arrested without legal authority, and taken to Pennsylvania, and it was held no ground for discharge on habeas corpus. In People v. Rowe, 4 Parker, Crim. R. 253, a warrant was issued before indictment, and the defendant, who was then in Canada, was forcibly taken to the line, and delivered to the New York officer who held the warrant. It was held that the illegality of the arrest was no ground for a motion to quash the indictment or to discharge the prisoner. Whether it would or would not have been-error in the municipal court to overrule the -objection, had it been seasonably made, the objection, the defendant being personally before the court, did not go to the jurisdiction. And even if it did, as defects.in jurisdiction of the person may be waived, and as in general they are to be deemed waived by failure to make objection seasonably, the relator must be held to have waived the objection by pleading to the complaint without making it. Public policy, as also protection to defendants in criminal prosecutions, requires that this should be so. A great many arrests are made without warrant, and, if the character and circumstances of such an arrest may, after judgment, be proved, to upset the jurisdiction of the court and render the judgment void, not only will the administration of justice be obstructed, but the judgment, whether of conviction or acquittal, will be no .pro*536iection to the defendant, — no bar to a subsequent prosecution for the same offense.
Writ quashed, and relator remanded.
{Opinion published 53 N. W. Rep. 799.)